 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   GEORGE GAVITT, on behalf of himself                 Case No.: 3:19-cv-1516-CAB-AHG
     and all others similarly situated and on
12                                                       ORDER DENYING JOINT MOTION
     behalf of the general public,
                                                         TO RESCHEDULE EARLY
13                                      Plaintiff,       NEUTRAL EVALUATION
14   v.                                                  CONFERENCE
15
     METROPOLITAN LIFE INSURANCE                         [ECF No. 20]
16   COMPANY,
17                                    Defendant.
18
19         This matter comes before the Court on the parties’ Joint Motion to Reschedule the
20   Early Neutral Evaluation Conference (“ENE”) (ECF No. 20), currently scheduled for
21   March 4, 2020. The parties request that the ENE be rescheduled for April 1, 2020, “or the
22   soonest date thereafter that is convenient for the parties and the Court.” ECF No. 20 at 3.
23         Parties seeking to continue an ENE must demonstrate good cause. ECF No. 14 at 4
24   (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2 (stating
25   that any request for continuance requires “[a] showing of good cause for the request”); see
26   also Fed. R. Civ. P 16(b)(4) (“A schedule may be modified only for good cause and with
27   the judge’s consent”).
28         “Good cause” is a non-rigorous standard that has been construed broadly across

                                                     1
                                                                              3:19-cv-1516-CAB-AHG
 1   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 2   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 3   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 4   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 5         The parties request that the ENE be continued in light of Defendant’s pending
 6   Motion for Judgment on the Pleadings (ECF No 19), filed on February 11, 2020. Based on
 7   the hearing date of March 17, 2020, Plaintiff’s Response to the motion is due on March 3,
 8   2020, and Defendant’s Reply is due on March 10, 2020. See ECF No. 20 at 2. These dates
 9   fall after the dates related to the ENE and Case Management Conference (“CMC”), such
10   as the deadline to file a Joint CMC Statement by February 24, 2020, and the parties believe
11   that continuing the ENE and CMC is necessary “to ensure an adequate and thorough Rule
12   26(f) report” and to allow for a fruitful ENE. Id. at 3. Additionally, the parties would prefer
13   the Motion for Judgment on the Pleadings to be fully briefed before preparing their ENE
14   statements. Id.
15         The Court finds the parties have failed to show good cause for rescheduling the ENE
16   and CMC. As explained in the Court’s Order setting the ENE and CMC, Local Rule 16.1(c)
17   requires that an ENE take place within 45 days of the filing of the Answer, and requests to
18   continue ENEs are rarely granted. ECF No. 14 at 3-4. April 1, 2020—the date requested
19   by the parties for the ENE—is 71 days after the Answer. Moreover, the date of April 1,
20   2020 is not available on the Court’s calendar, so resetting the ENE and CMC would cause
21   an even greater delay than the Joint Motion anticipates.
22         More importantly, the Court requires that a joint motion to continue an ENE include,
23   among other things, “[a] declaration from the counsel seeking the continuance that
24   describes the steps taken to comply with the existing deadlines, and the specific reasons
25   why the deadlines cannot be met.” Id. at 4. The parties have not provided such a declaration
26   here, nor does the Joint Motion otherwise establish the diligence of the parties in attempting
27   to comply with the existing deadlines, which is an essential part of showing good cause.
28   See Johnson, 975 F.2d at 609.

                                                    2
                                                                                3:19-cv-1516-CAB-AHG
 1         Finally, the parties assert that rescheduling the ENE “will not materially impact
 2   overall case management[.]” ECF No. 20 at 3. The Court disagrees. The Answer in this
 3   case was not filed until January 21, 2020, more than five months after the Complaint was
 4   filed on August 13, 2019. See ECF Nos. 1, 12. Therefore, the case has already been
 5   significantly delayed in its early stages, such that the parties will not have much time to
 6   conduct discovery even with the current ENE and CMC date without a relatively late trial
 7   setting. Case management would thus be quite negatively impacted by any further delay.
 8         For these reasons, the Court DENIES the Joint Motion to Reschedule Early Neutral
 9   Evaluation Conference (ECF No. 20).
10         IT IS SO ORDERED.
11
12   Dated: February 18, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                             3:19-cv-1516-CAB-AHG
